Citation Nr: 0107879	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an annual clothing allowance for a prosthesis 
of the left leg, following a below-the-knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the Army from January 
1956 to November 1969.  He also had prior service in the Army 
National Guard, beginning in August 1955.

In May 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, denied the veteran's 
claim for an annual clothing allowance for a prosthesis of 
the left leg-following a below-the-knee amputation.  
He appealed the RO's decision to the Board of Veterans' 
Appeals (Board).

In his January 1999 substantive appeal, on VA Form 9, the 
veteran requested a hearing at the RO before a member of the 
Board during a travel assignment (i.e., a travel Board 
hearing).  The RO scheduled his hearing for January 31, 2001, 
and notified him of the date, time, and location of the 
hearing, but he failed to report for the hearing.  Therefore, 
since he did not contact the RO to postpone the hearing, to 
provide a reason for his failure to appear or to request that 
his hearing be re-scheduled, the Board deems his request for 
a travel Board hearing withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).


FINDINGS OF FACT

1.  Service connection is currently in effect for amputations 
of the thumb, index and middle fingers of the right hand 
through the proximal phalanx (collectively rated as 60 
percent disabling), for a scar on the proximal 
interphalangeal joint of the right ring finger with 
hypesthesia of the distal phalanx (rated as 10 percent 
disabling), and for a bilateral hearing loss (rated at the 
noncompensable level of 0 percent).

2.  The veteran's claim for an annual clothing allowance for 
a prosthesis for his left leg, following a below-the-knee 
amputation, has no legal merit.


CONCLUSION OF LAW

The veteran has not submitted a claim upon which relief may 
be granted.  38 U.S.C.A. § 1162 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.810 (2000); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold determinative issue in this case is whether the 
veteran has presented a claim for a VA benefit that has legal 
merit.  If not, then his appeal must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law-
analogous to Rule 12(b)(6) of the Federal Rules of Civil 
Procedure for failure to state a claim upon which relief may 
be granted).  As explained below, the Board finds that he has 
not submitted such a claim.

In order to establish entitlement to an annual clothing 
allowance, the following eligibility criteria must be 
satisfied:  1) VA examination or hospital or examination 
report must disclose that the veteran wears or uses certain 
prosthetic or orthopedic appliances which tend to wear out or 
tear his clothing (including a wheelchair) because of a 
service-connected disability and such disability is the loss 
or loss of use of a hand or foot compensable at a rate 
specified in § 3.350, 2) The Chief Medical Director or 
designee certifies that because of such disability a 
prosthetic or orthopedic appliance is worn or used which 
tends to wear out or tear the veteran's clothing, or that 
because of the use of a physician-prescribed medication for a 
service-connected skin disorder that causes irreparable 
damage to his outer garments.  38 U.S.C.A. § 1162 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.810 (2000).



The veteran is claiming entitlement to a clothing allowance 
on the basis of a need for a prosthesis (an "artificial 
[left] leg"), following a below-the-knee amputation.  
He says the device tears and prematurely wears out his pants.  
However, the legal requirements for a clothing allowance 
specifically necessitate use of prosthetic or orthopedic 
appliances because of a service-connected disability, as 
opposed to a condition that is not service-connected.  In 
this particular instance, the veteran is not alleging-and 
the evidence does not otherwise suggest-that the wear and 
tear on his pants or other outer garments is due to the 
service-connected partial amputations of his thumb, index and 
middle fingers of his right hand.  Inasmuch as he does not 
meet the basic eligibility requirements for entitlement to an 
annual clothing allowance, and he has not otherwise specified 
a claim upon which relief may be granted, his appeal is must 
be denied based on the absence of legal merit or the lack of 
entitlement under the law.

The Board is cognizant of the fact that during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which imposes VA an obligation to inform 
the appellant of the evidence needed to substantiate and 
complete his claim.  However, under the circumstances of this 
case, a remand to inform the veteran about the new law would 
serve no useful purpose because as noted earlier, he fails to 
meet basic eligibility requirements that are contemplated 
under the law for the benefit that he seeks.  See Soyini v. 
Derwinski, 1 Vet.App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.)  See Sabonis, 
supra.  (... remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided.)  


ORDER

The claim for an annual clothing allowance for a prosthesis 
of the left leg, following a below-the-knee amputation, is 
denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

